Citation Nr: 0829231	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  01-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's right knee retropatellar syndrome, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right knee degenerative joint disease, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability evaluation for the 
veteran's left knee retropatellar syndrome and patellofemoral 
arthroplasty residuals, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to an increased disability evaluation for the 
veteran's left knee degenerative joint disease, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from April 1983 to November 
1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, denied both service connection for total hysterectomy 
residuals, a chronic low back disorder, and a chronic left 
hip disorder and increased disability evaluation for the 
veteran's right knee retropatellar syndrome and left knee 
retropatellar syndrome.  In November 2002, the veteran was 
afforded a hearing before an Acting Veterans Law Judge 
sitting at the RO.  In April 2004, the Board granted service 
connection for hysterectomy residuals and remanded the issues 
of service connection for a chronic low back disorder and a 
left hip disorder and increased evaluations for the veteran's 
right knee and left knee disorders to the RO for additional 
action.  

In February 2006, the RO granted service connection for low 
back strain with arthritic changes; increased the evaluation 
for the veteran's right knee retropatellar syndrome from 10 
to 20 percent disabling; recharacterized the veteran's left 
knee retropatellar syndrome as left knee retropatellar 
syndrome and patellofemoral arthroplasty residuals evaluated 
as 20 percent disabling; and granted separate 10 percent 
evaluations for right knee and left knee degenerative joint 
disease under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In July 2006, the Board granted service 
connection for a left hip disorder and remanded the issues of 
increased evaluations for the veteran's right knee and left 
knee disorders to the RO for additional action.  

In June 2008, the Board informed the veteran that: the Acting 
Veterans Law Judge who had conducted her November 2002 
hearing was no longer employed by the Board; she therefore 
had the right to an additional hearing before a different 
Veterans Law Judge; and the Board would assume that she did 
not want an additional hearing if she did not respond within 
30 days of the notice.  The record contains no response from 
the veteran.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on her part.  


REMAND

In an April 2008 written statement, the veteran advanced that 
her knee disabilities had increased in severity since her 
last VA examination for compensation purposes which was 
conducted in December 2006.  She stated that she "had fluid 
removed from the left knee in 2007 at the Chalmers P. Wylie, 
[Columbus, Ohio] VAOPC."  Clinical documentation of the 
cited VA treatment is not of record.  The VA should obtain 
all relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
which addressed her knees in December 2006.  The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Given the apparent worsening of the veteran's knee 
disabilities since the December 2006 VA examination for 
compensation purposes, the Board finds that an additional 
evaluation would be helpful in addressing the issues raised 
by the instant appeal.  

In a May 2007 VA treatment record, the veteran was reported 
to be "in the process" of applying for Social Security 
Administration (SSA) disability benefits.  Documentation of 
the veteran's SSA award of disability benefits, if any, and 
the evidence considered by the SSA in granting or denying the 
veteran's claim is not of record.  The VA's duty to assist 
the veteran includes an obligation to obtain the records from 
the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 
(1992).  

Accordingly, this case is REMANDED for the following action:  

1.  Ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as 
amended); and the United States Court of 
Appeals for Veterans Claims' (Court) 
holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) are fully met.  

2.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after December 2006, 
including that provided at the Chalmers 
P. Wylie, [Columbus, Ohio] VA Outpatient 
Clinic and not already of record, be 
forwarded for incorporation into the 
record.  

3.  Then contact the SSA and request that 
it provide documentation of the veteran's 
award of disability benefits, if any, and 
copies of all records developed in 
association with the award or the denial 
thereof for incorporation into the 
record.  

4.  Then schedule the veteran for a VA 
examination to determine the current 
nature and severity of her 
service-connected right knee and left 
knee disabilities.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner should specifically state 
whether the veteran exhibits recurrent 
subluxation or lateral instability of 
either knee.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected right knee 
and left knee disabilities with a full 
description of the effect of the 
disabilities upon her ordinary 
activities.  The examiner should fully 
describe any joint instability, weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the knees should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's right knee and left knee 
disabilities upon her vocational 
pursuits.

Send the claims folders to the examiner 
for review.  The examination report 
should state that such a review was 
conducted.  

5.  Then readjudicate the issues of the 
veteran's entitlement to increased 
evaluations for her right knee 
retropatellar syndrome, right knee 
degenerative joint disease, left knee 
retropatellar syndrome and patellofemoral 
arthroplasty residuals, and left knee 
degenerative joint disease.  If the 
benefits sought on appeal remain denied, 
the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC.  
 
The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

